Citation Nr: 9923176
Decision Date: 07/18/00	Archive Date: 09/08/00



DOCKET NO.  96-31 864A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


ORDER

     The following correction is made to a decision issued by the Board in this case on August 17, 1999:

Delete:  According to the veterans service medical records, he struck his head and left eye on the dashboard of a car in May 1972.  Reasons and Bases, paragraph 1.

Add:  According to the report of hospitalization at the Naval Hospital in San Diego, the veteran was a passenger in a car which was involved in an automobile accident in May 1972.  He struck his head on the dashboard, resulting in injury to his left eye.  Reasons and Bases, paragraph 1, first sentence.



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals


Citation Nr: 9923176	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  96-31 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left eye injury with chronic irritation due to a foreign body 
sensation, head pain, and light sensitivity, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
left eye injury consisting of glaucoma and a traumatic 
cataract, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1972 and from August 1974 to September 1974.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in October 1998, when it was remanded for 
additional evidentiary development.  Such development has 
been accomplished and the case has been returned to the Board 
for further appellate review.  

The veteran contends that an increased disability rating is 
warranted for residuals of injury to his left eye.  He 
asserts that, among other residuals, he suffers from severe 
headaches as a result of the left eye injury that he 
sustained in service.  In a June 1999 letter, he asserts that 
he has been fired from multiple jobs on account of his 
irritability and resulting inability to get along with 
others.  He attributes his irritability and inability to get 
along with coworkers to his severe headaches.  Because the 
hearing officer in an August 1996 decision added the symptom 
of head pain to the already-service-connected residuals of 
the original injury, any headaches arising from left eye 
pathology are at least arguably service-connected as part and 
parcel of the left eye injury.  It would thus appear that he 
has raised an implied claim for entitlement to a total 
disability rating on the basis of unemployability due to 
service-connected disability.  Neither a claim for 
entitlement to a total disability rating nor the contents of 
the June 1999 letter have been addressed by the RO in the 
context of a rating decision.  Therefore, the claim for 
entitlement to a total disability rating on the basis of 
unemployability due to service-connected disability is 
referred to the RO for appropriate action.  

Following a review of the June 1999 letter, the Board is of 
the opinion that in addition to the implied claim for a total 
disability rating, the letter contains additional argument 
which is duplicative of argument already contained in the 
claims file.  Therefore a remand to provide for initial RO 
review is not required.


FINDINGS OF FACT

1.  Cataract and glaucoma constitute two separate, unrelated 
disease processes.  The symptoms and manifestations of the 
veteran's left eye cataract and left eye glaucoma are 
distinct and without overlap. 

2.  The veteran's left cataract results in only a minimal 
degradation of dark-room vision and a moderate glare 
disability, which has been quantified as approximate to 20/50 
vision in a glare environment.

3.  Because the minimum rating for glaucoma is mandated to be 
10 percent, in the absence of greater demonstrable visual 
acuity loss or visual field loss, application of the 
regulation requires a 10 percent disability rating for 
impairment resulting from left eye glaucoma. 

4.  Because the minimum rating for residuals of eye injury 
with active pathology is mandated to be 10 percent and 
because the currently-assigned 10 percent disability rating 
is protected from reduction; in the absence of greater 
demonstrable impairment from visual acuity loss or visual 
field loss, rest-requirements, episodic incapacity, or pain, 
application of the rating schedule requires a 10 percent 
disability rating for residuals of left eye injury.


CONCLUSIONS OF LAW

1.  Separate ratings may be assigned under Diagnostic Codes 
6027 and 6013 to more accurately reflect the veteran's actual 
impairment without violating regulatory anti-pyramiding 
provisions.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.14 
(1998).  

2.  A 10 percent disability rating is warranted for glare 
disability resulting from the left cataract.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.84a, Diagnostic Codes 6027, 
6079 (1998).

3.  A 10 percent disability rating is warranted to reflect 
the minimum rating assignable for left eye glaucoma.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.84a, Diagnostic 
Code 6013 (1998).

4.  A 10 percent disability rating is warranted to reflect 
the other disabling residuals of the original left eye 
injury.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.951, 
4.84a, Diagnostic Code 6009 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

History of the case

According to the veteran's service medical records, he struck 
his head and left eye on the dashboard of a car in May 1972.  
He was admitted to the hospital with traumatic hyphema of the 
left eye and was treated with bedrest, bilateral eye patches 
and sedation.  Traumatic iritis was then treated with 
Hydeltrasol drops in the eye.  Upon discharge from the 
hospital, the diagnoses were multiple traumatic iris 
sphincter ruptures of the left eye, and traumatic iritis of 
the left eye.  The report of the November 1972 general 
medical examination conducted in conjunction with the 
veteran's discharge from service reflected the presence of an 
asymptomatic iris sphincter rupture.

Service connection for residual symptoms of an "injury to 
iris, left eye, with scar," was granted by rating decision 
of April 1975.  A disability rating of 10 percent was 
assigned effective October 1, 1974.  The 10 percent 
disability rating, as characterized, remained in effect 
without change until the RO hearing officer implemented an 
additional 10 percent for glaucoma and a traumatic cataract, 
effective in November 1995.  Under governing regulation, a 
disability which has been continuously rated at or above any 
evaluation of disability for 20 or more years for VA 
compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  38 C.F.R. 
§ 3.951.  The 10 percent rating is thus protected at that 
level.

The report of a February 1996 VA ophthalmologic examination 
shows diagnoses of angle contusion glaucoma in the left eye 
with a pupillary sphincter tear and a traumatic cataract.  
According to the report, the veteran's best corrected visual 
acuity was 20/20 in both eyes, but was reduced to 20/50 upon 
brightness or glare acuity testing.  There was no visual 
field deficit in either eye.  The left pupil was larger than 
the right pupil, but both were reactive with no afferent 
pupillary defect.  A large pupillary sphincter tear at 
approximately 4 o'clock was present.  Ocular tensions by 
applanation were 21 mm Hg in the right eye and 30 mm Hg in 
the left eye.  Additionally, a moderately advanced 
"rosette" cataract was noted in the anterior cortex of the 
left eye.  

The hearing officer essentially based the increase in the 
disability rating upon the findings contained in the February 
1996 examination report.  In the effort to reflect the 
veteran's actual ocular impairment, the hearing officer also 
bifurcated and re-characterized the service-connected 
disability as 1) residuals of injury to the left eye with 
chronic irritation due to foreign body sensation, head pain 
and light sensitivity, rated as 10 percent disabling under 
the provisions of 38 C.F.R. § 4.84a, Diagnostic Code 6009, 
and 2) residuals of a left eye injury with glaucoma and 
traumatic cataract, rated as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.84a, Diagnostic Code 6079.  

Pursuant to the Board's October 1998 remand, the veteran 
underwent another VA ophthalmologic examination in March 
1999.  The veteran presented with complaints of pain in and 
around the left eye, a "film" over the vision in the left 
eye, severe photosensitivity in the left eye, and difficulty 
seeing at work because of his need to wear dark glasses.  

Upon clinical examination, the veteran's best corrected 
visual acuity was 20/20 in the right eye and 20/20-2 in the 
left eye.  Upon testing, there was no objective photophobia 
in either eye.  The left pupil was again noted to be larger 
than the right pupil, with no afferent defects.  The 
veteran's extraocular motions were full.  The lids, lashes, 
and external lacrimal system were normal in both eyes.  The 
conjunctiva, cornea, and anterior chamber of the right eye 
were normal.  The conjunctiva and cornea of the left eye were 
normal, although the iris showed a sphincter tear at 
5 o'clock.  There was no evidence of external or intraocular 
inflammation or irritation.  Ocular tensions by applanation 
tonometry were 20 mm Hg in both eyes.  Gonioscopy was judged 
to have been normal in both eyes, but with an angle recession 
for 360 degrees on the left.  The right lens was clear, but 
the left lens showed an anterior subcapsular stellate 
cataract.  When compared with the 1996 examination report, 
the examiner judged that the cataract had not progressed 
during the intervening three years.  Fundus examination by 
direct and indirect ophthalmoscopy was normal in both eyes.  
The optic nerves in both eyes appeared healthy, with no 
glaucomatous cupping.  Although the confrontation fields were 
full in both eyes, automated threshold visual perimetry 
showed a superonasal defect in the left eye, which was deemed 
similar to, but much denser than, the defect shown on the 
same study conducted in 1996. 

The examiner provided the following diagnostic impressions:  
1) Traumatic mydriasis with pupillary sphincter tear, left 
eye;  2) Angle recession/contusion injury, left eye;  3) 
Visual field defect, left eye, consistent with glaucoma, but 
with a normal-appearing optic nerve head, left eye;  4) 
History of elevated intraocular pressure, left eye-normal at 
the March 1999 examination;  5) Traumatic stellate cataract, 
left eye, stable since 1996;  6) No sign of ocular 
"irritation," left eye;  7) No objective photophobia or 
photosensitivity;  8) No objective evidence on this 
examination to support symptom of ocular or head pain;  9) A 
glare deficiency of 20/50, left eye.

The examiner also provided a discussion regarding the 
veteran's symptomatology.  The examiner explained that in his 
view, symptoms are subjective and thus very difficult to 
evaluate objectively.  He noted, however, that the veteran 
appeared to be comfortable throughout the examination and not 
in any sort of pain or discomfort.  With regard to the left 
cataract, he described it as stable, with a minimal 
degradation of dark-room vision and a moderate glare 
disability, which could cause the perception of a "film" 
over the vision under certain lighting conditions.  He noted 
as well, that anterior cataracts, such as the veteran's, are 
generally less visually troublesome and glare-producing than 
cataracts of the same size and shape located in the posterior 
portion of the crystalline lens, although the veteran does 
suffer from a glare disability of 20/50 in the left eye.  In 
the examiner's opinion, the veteran's glaucoma-related visual 
field defect, though denser than it had been in 1996, was 
probably subjectively undetectable, although this cannot be 
objectively proven.  He described the glaucoma as "currently 
symptomless."  Lastly, he indicated that there was no sign 
of ocular inflammation, nor any other finding that might 
cause "irritation."

The examiner declined to render an opinion regarding the 
impact of the veteran's eye symptoms upon his ability to 
function in his workplace, as he was unacquainted with the 
nature and intensity of the lighting in his work environment.  

During the examination, the veteran reported having visited 
an ophthalmologist in Fairbanks once in 1996.  The examiner 
called the ophthalmologist and was able to review the 
veteran's treatment over the phone and then summarized it for 
the report.  According to the report, the ophthalmologist in 
Fairbanks had recommended eye drops for the control of his 
glaucoma and had requested that the veteran return in one 
week for a recheck of his ocular pressures.  The veteran did 
not return, however, and apparently did not seek any further 
eye treatment.

Throughout the report, the examiner emphasized repeatedly the 
veteran's need and responsibility to seek care for his ocular 
disabilities and his need for further medical treatment 
regarding his eyes.  


Laws and regulations

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Evaluation of ocular impairment is generally based upon 
disability measured by loss of visual acuity or disability 
measured by loss of field vision.  When measuring impairment 
resulting from loss of visual acuity, the best distant vision 
obtainable after best correction by glasses will be the basis 
of rating.  Measurement of the visual field will be made when 
there is disease of the optic nerve or when otherwise 
indicated.  38 C.F.R. §§ 4.75, 4.76, 4.84a.  Rating 
principles dictate that the veteran's disability be evaluated 
under whichever appropriate diagnostic code will provide him 
the greatest benefit as we must evaluate the veteran's 
condition with a critical eye toward the lack of usefulness 
of the body or system in question.  38 C.F.R. § 4.10.

The VA rating schedule provides that cataracts of traumatic 
origin are rated on the resulting impairment of vision.  
38 C.F.R. § 4.84a, Diagnostic Code 6027.  Simple, primary, 
noncongestive glaucoma is rated on impairment of visual 
acuity or field loss, whichever rating will provide the 
greater benefit, with a minimum rating of 10 percent.  
38 C.F.R. § 4.84a, Diagnostic Code 6013.  Unhealed eye 
injuries are rated according to the amount of visual acuity 
loss or visual field loss, whichever rating will provide the 
greater benefit, with a minimum rating of 10 percent.  
38 C.F.R. § 4.84a, Diagnostic Code 6009.  

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.  In applying the 
rating table provided in 38 C.F.R. § 4.84a, to calculate the 
appropriate disability rating for loss of central vision when 
impairment in only one eye is service-connected, the VA has 
customarily assumed the other, nonservice-connected, eye had 
normal visual acuity, unless that non-service-connected eye 
was blind.  See 38 C.F.R. § 3.383(a)(1); Villano v. Brown, 
10 Vet. App. 248 (1997).  A proposed rule which when 
approved, will amend and clarify the regulatory criteria 
regarding the evaluation of eye disabilities, provides that 
when visual impairment of only one eye is service-connected, 
the visual acuity of the nonservice-connected eye shall be 
considered to be 20/40 for evaluation purposes.  Schedule for 
Rating Disabilities; Eye, 64 Fed. Reg. 25,246, 25,255 (1999) 
(to be codified at 38 C.F.R. § 4.75(c)) (proposed May 11, 
1999). 


Analysis

The veteran's claims for entitlement to increased ratings are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
His assertions that the disabilities are greater are 
sufficient to make the claims plausible.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed pursuant to the VA's statutory duty to assist the 
veteran in the development of these claims.  38 U.S.C.A. 
§ 5107(a).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1, 4.41; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55 (1994).

The most recent medical evidence of record consists of the 
March 1999 VA examination report.  As this report contains a 
summary, recorded by the examiner, of the only recent 
outpatient treatment the veteran has sought in recent years, 
the 1999 examination report in conjunction with the February 
1996 VA examination report summarized above represent the 
best evidence of the current level of left eye impairment.  
The March 1999 examination appears to have been a thorough 
one, and the report addresses the concerns raised in the 
Board's previous Remand.  Furthermore, the examiner 
demonstrated by references to earlier medical evidence in 
conjunction with the clinical findings that he had considered 
the veteran's medical history in his assessment of the 
veteran's left eye functioning.

Based upon a review of the recent medical evidence of record, 
in conjunction with the veteran's contentions, the Board is 
of the opinion that the actual manifestations of the 
veteran's service-connected residuals of a left eye injury 
would be most accurately represented by combination of three 
separate ratings under three separate Diagnostic Codes.  A 
10 percent disability rating should be assigned under the 
criteria set forth in 38 C.F.R. § 4.84a, Diagnostic Code 
6013, to reflect the minimum rating assignable for glaucoma.  
A separate 10 percent disability rating should be assigned 
under the provisions of 38 C.F.R. § 4.84a, Diagnostic Code 
6027, to reflect the vision loss resulting from the traumatic 
cataract.  Lastly, the currently-assigned 10 percent 
disability rating under the criteria set forth in 38 C.F.R. 
§ 4.84a, Diagnostic Code 6009, reflecting the other disabling 
residuals of the original injury, must be continued. 

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Thus, utilizing the guidance of Pernorio, supra, the Board is 
of the opinion that separate disability ratings should be 
assigned under Diagnostic Codes 6027 and 6013 to reflect the 
distinct symptomatology and forms of impairment resulting 
from the left eye traumatic cataract and left eye glaucoma.  
These two separate and distinct disabilities had previously 
been lumped together under Diagnostic Code 6013.  Cataracts 
and glaucoma are different disease processes, with different 
manifestations and different treatment.  Although both 
diseases affect the eye, and in this case, both have been 
medically deemed to have been caused by the original blow to 
the veteran's left eye in service, the symptoms and 
manifestations are sufficiently distinct, without overlap, 
that it is the opinion of the Board that separate ratings may 
be assigned under each Diagnostic Code to more accurately 
reflect the veteran's actual impairment without violating the 
anti-pyramiding provisions of 38 C.F.R. § 4.14.  

In reviewing the March 1999 VA examination report, it is 
especially important to note the examiner's findings that the 
veteran's best corrected visual acuity in the left eye was 
20/20-2, that his visual fields were full to confrontation, 
and that his glaucoma-related left visual field defect was 
probably subjectively undetectable.  Because the rating 
schedule mandates that ocular impairment ratings will be 
based upon either visual acuity or field loss, whichever is 
worse, these measurements are crucial to reaching a fair 
rating evaluation.  

Cataracts of traumatic origin are rated according to 
impairment of vision.  According to the March 1999 
examination report, the veteran's left cataract caused only a 
minimal degradation of dark-room vision and a moderate glare 
disability, which was quantified as approximate to 20/50 
vision in a glare environment.  Under the rating formula, set 
forth in 38 C.F.R. § 4.84a, Table V, a single service-
connected eye with visual acuity of 20/50 is rated as 
10 percent disabling.  38 C.F.R. § 4.84a, Diagnostic Code 
6079.  Thus, a 10 percent disability rating is appropriate to 
reflect the level of impairment arising from the veteran's 
left traumatic cataract.  In the absence of greater visual 
loss, a higher rating is not warranted under the provisions 
of Diagnostic Code 6027.  

As set forth above, impairment caused by glaucoma will be 
rated according to diminished visual acuity or field loss, 
with a minimum rating of 10 percent.  Because the veteran's 
corrected left eye visual acuity is 20/20-2, and because his 
left visual field defect was described as subjectively 
undetectable, with full visual fields to confrontation, and 
because service connection is not in effect for any 
disability involving the veteran's right eye, a 
noncompensable disability rating would be warranted on either 
basis.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6079, 6080.  
However, because the minimum rating for glaucoma is mandated 
to be 10 percent, application of the regulation requires a 
10 percent disability rating for impairment resulting from 
left eye glaucoma.  38 C.F.R. § 4.84a, Diagnostic Code 6013.  
In the absence of greater demonstrable visual acuity loss or 
visual field loss, a higher rating is not warranted.

As discussed above, a disability rating of 10 percent for 
unhealed residuals of a left eye injury under the provisions 
of Diagnostic Code 6009 has been in effect since October 1, 
1974.  Under governing regulation, a disability which has 
been continuously rated at or above any evaluation of 
disability for twenty or more years for VA compensation 
purposes may not be reduced except upon a showing that such 
rating was based on fraud.  38 C.F.R. § 3.951.  There has 
been no allegation or showing of fraud of any sort in the 
instant case.  Therefore, as it has remained in effect for 
more than twenty years, the 10 percent rating under 
Diagnostic Code 6009 is protected from reduction.  The only 
question before the Board at this time, therefore, is whether 
a disability rating in excess of 10 percent is warranted 
under the provisions of Diagnostic Code 6009.  

The minimum rating to be assigned during active pathology for 
an unhealed eye injury is 10 percent, which is already in 
effect.  For a higher rating to be warranted, the evidence 
would have to show greater impairment from visual acuity loss 
or visual field loss, rest-requirments, episodic incapacity, 
or pain.  As discussed above in the context of the glaucoma 
and cataract ratings, no greater visual acuity loss or visual 
field loss is shown to warrant a higher rating under 
governing criteria.  The evidence of record does not show any 
left eye-related rest requirements or episodic incapacity.

Although the veteran contends he suffers from left eye-
related pain, the medical evidence does not support his 
contention.  According to the March 1999 VA examination 
report, the veteran was comfortable throughout the extensive 
and thorough eye examination.  Furthermore, the examiner was 
unable to identify signs of ocular irritation or 
inflammation, any objective photophobia or photosensitivity, 
or any medical link between the veteran's complaints of head 
pain and his left eye impairment.  While the veteran's 
sincerity in his contentions is clear, since he is not a 
medical expert, he is not competent to express an 
authoritative opinion regarding either his current medical 
condition or any questions regarding medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, his 
assertion that his headaches are caused by his eye disability 
cannot be accorded probative value in this adjudicative 
forum.  

For these reasons, the preponderance of the evidence is 
against the assignment of a disability rating in excess of 
10 percent for other residuals of the veteran's left eye 
injury.  38 C.F.R. § 4.84a, Diagnostic Code 6009.


Additional matter

The Board is cognizant of the veteran's repeatedly-expressed 
concerns regarding his need for medical treatment to protect 
and save his left eye from further deterioration.  We also 
note the VA examiner's clearly-defined advice regarding the 
veteran's need for regular ocular treatment.  Because the 
veteran is in receipt of service connection for residuals of 
the inservice left eye injury, he is entitled to VA inpatient 
or outpatient medical care for his service-connected left eye 
disabilities.  Furthermore, if VA medical care is deemed 
geographically inaccessible in his particular location, the 
veteran would be eligible for private care at VA expense for 
his service-connected disabilities.  See 38 C.F.R. Part 17.  
Therefore, the veteran is encouraged to coordinate with the 
appropriate VA medical facility to arrange for regular 
medical care for his left eye without further delay.


ORDER

A 10 percent disability rating for a left eye traumatic 
cataract is granted, subject to the laws and regulations 
governing the receipt of monetary benefits.

A disability rating in excess of 10 percent for left eye 
glaucoma is denied.

A disability rating in excess of 10 percent for unhealed 
residuals of left eye injury is denied.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals




	(CONTINUED ON NEXT PAGE)







 

